ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                       )
                                                   )
Advanced Technology Construction Corporation )          ASBCA No. 58421
                                                   )
Under Contract No. N44255-08-D-3015                )

APPEARANCES FOR THE APPELLANT:                          J. Craig Rusk, Esq.
                                                        Adam K. Lasky, Esq.
                                                          Oles Morrison Rinker Baker LLP
                                                          Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                         Ronald J. Borro, Esq.
                                                         Navy Chief Trial Attorney
                                                        Pamela J. Nestell, Esq.
                                                         Senior Trial Attorney

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within
90 days of the date of this Order.

      Dated: 19 May 2015



                                                 MICHAEL T. PAUL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58421, Appeal of Advanced
Technology Construction Corporation, rendered in conformance with the Board's
Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals